Citation Nr: 0207388	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  00-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for branchial asthma.  

2.  Entitlement to service-connection for extraction of the 
third molars.  

3.  Entitlement to service-connection for umbilical little 
reducible hernia, asymptomatic.  

4.  Entitlement to service-connection for generalized 
arthralgia due to undiagnosed illness.  

5.  Entitlement to service-connection for residuals of a 
right shoulder separation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1985 to March 1988 
and from January 1991 to September 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico, in which service-connection for 
branchial asthma, molar extraction, asymptomatic umbilical 
little reducible hernia, generalized arthralgia due to 
undiagnosed illness and residuals of a right shoulder 
separation was denied.  

The Board remanded these issues in February 2001.  The 
requested development has been accomplished and the matters 
have been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Competent medical evidence attributing branchial asthma 
to service has not been presented.  

2.  VA regulations prohibit a grant of service-connection for 
third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma.  

3.  The veteran's service medical records are negative for 
any findings regarding an umbilical little reducible hernia.

4.  No competent medical evidence or opinion has been 
presented which indicates that the veteran's current 
umbilical little reducible hernia is in any way related to 
any event in service.  

5.  The veteran has not been shown by competent medical 
evidence to suffer from generalized arthralgia, which can be 
related to his period of service, or to an undiagnosed 
illness.  

6.  The veteran did not clearly and unmistakably have a right 
shoulder separation prior to his entry into active duty in 
May 1985.

7.  The presumption of soundness regarding the veteran's 
right shoulder separation and his first period of active 
duty, May 1985 to March 1988, has not been rebutted.  

8.  The veteran has not been shown by competent medical 
evidence to suffer from residuals of a right shoulder 
separation, which can be related to either of his periods of 
service.  


CONCLUSIONS OF LAW

1.  Branchial asthma was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C. § 1101, 1110, 1131, 
5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001).

2.  Service connection for extraction of the third molars for 
the purpose of treatment is not warranted.  38 U.S.C. § 1712 
(2002); 38 C.F.R. § 3.381 (2001).  

3.  The veteran's umbilical little reducible hernia, 
asymptomatic, was not incurred in or aggravated by active 
military service.  38 U.S.C. § 1101, 1110, 1131, 5103A, 
5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2001).

4.  Generalized arthralgia due to undiagnosed illness was not 
incurred in or aggravated by service, nor may it be related 
to service in the Persian Gulf.  38 U.S.C. §§ 1101, 1110, 
1117, 5103A, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.317 (2001).  

5.  The veteran does not have current disability in his right 
shoulder that is a residual of a disease or injury incurred 
or aggravated during service.  38 U.S.C. § 1101, 1110, 1111, 
1131, 1132, 1153, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The June 1999 rating decision, December 1999 Statement of the 
Case as well as the February 2002 Supplemental Statement of 
the Case informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  38 U.S.C. §§ 5102, 5103A (2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159(b)).  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the basis of the 
denial of the claim.  See 38 U.S.C. § 5103A (2002); 66 Fed. 
Reg. 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The veteran was afforded a VA examination in 
February 1999.  See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. §§ 1110, 1131 (2002); 38 C.F.R. §§ 3.303, 
3.304 (2001).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

The February 1985 Report of Medical Examination at enlistment 
only noted that the veteran's tonsils were absent and tinea 
versicolor.  The August 1991 Report of Medical Examination at 
separation only identified tenia versicolor as an 
abnormality.  


Branchial Asthma  

Service medical records show that the veteran was seen for a 
viral syndrome, resolving bronchitis and questionable 
rhinitis.  

In July 1988 a private physician wrote that a pulmonary 
function test found mild obstructive lung disease, not 
improved with bronchodilators.  The chest x-ray revealed over 
distended lungs.  The February 1999 VA general medical 
examination diagnoses included bronchial asthma.  The 
February 1999 VA respiratory examination diagnosis was 
asthma.  The chest x-ray was normal.  The March 1999 VA 
pulmonary function test interpretation was chronic 
respiratory alkalosis.  

The medical evidence of record does not show a nexus or link 
between the veteran's in-service viral syndrome, resolving 
bronchitis, questionable rhinitis and his current bronchial 
asthma.  See Boyer, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard, 13 Vet. App. 546, 
548 (2000); Collaro, 136 F.3d 1304, 1308 (Fed. Cir. 1998); 
Mercado-Martinez, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas, 3 Vet. App. 542, 548 (1992).  

Extraction of the Third Molars  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for out patient treatment as provided in 
38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2001).  In 
determining service-connection, the condition of the teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
extraction of a tooth will not be considered evidence of 
aggravation of condition that was noted at entry unless 
additional pathology developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).  

The following will not be considered service-connected for 
treatment purposes: (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in- service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 U.S.C. § 1712 (2002); 
38 C.F.R. § 3.381(e) (2001).  Teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
38 U.S.C. § 1712 (2002); 38 C.F.R. § 3.381(f) (2001).  

The veteran entered his first period of active service in May 
1985.  The May 1985 service dental records show dental 
defects and abnormalities.  In May 1986 tooth numbers 16, 17 
and 32 were extracted.  

Although tooth numbers 16, 17 and 32 were extracted after the 
veteran completed 180 days of active service the evidence 
reflects that the veteran's dental defects and abnormalities 
were identified prior to him completing 180 days of active 
service.  There is no evidence that the extractions were the 
result of trauma, but rather all of the evidence reflects 
that the extractions occurred due to dental defects and 
abnormalities.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that, in cases where it is the law, 
and not the evidence, that is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  

Umbilical Little Reducible Hernia, Asymptomatic  

Service medical records do not show that the veteran 
complained of or was seen for any type of hernia.  Keloid 
right inguinal area was noted as an abnormality at the 
November 1989 Report of Medical Examination.  The February 
1999 VA examination diagnoses included umbilical little 
reducible hernia asymptomatic.  

The veteran's service medical records show no treatment or 
findings regarding an umbilical little reducible hernia, 
asymptomatic.  There is no competent medical evidence or 
opinion in the record, which attributes the veteran's current 
umbilical little reducible hernia, asymptomatic to his active 
service.  The veteran is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Generalized Arthralgia Due To Undiagnosed Illness  

Service medical records show that the veteran was seen for 
right leg edema secondary to strain in May 1986, possible 
sprained right ankle in December 1986, hamstring pull and 
strain in June 1987 and July 1987, left knee strain in July 
1987, resolving knee pain in August 1987, and back pain and 
muscle pain December 1987.  The July 1987 left knee radiology 
report revealed no significant roentgen abnormality.  

The February 1999 VA examination diagnoses included 
generalized arthralgia, cause undetermined.  

No competent medical examiner has attributed the current 
generalized arthralgia to the veteran's in-service 
complaints.  In fact, the February 1999 VA examiner indicated 
that the cause was undetermined.  The Court has held that 
where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as non-evidence".  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The veteran, as a lay person, lacks the medical 
training and expertise to attribute the current generalized 
arthralgia to service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The Board has considered the veteran's contentions regarding 
undiagnosed illness.  Pursuant to 38 U.S.C. § 1117 (2002), 
service connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater of 
operations during Persian Gulf War, or to a degree of 10 
percent or more following such service.  The law specifically 
limits entitlement under these special provisions to 
disabilities, which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2001).  In this 
instance, the service medical records show that the veteran 
first complained of muscle pain in 1986, prior to the 
veteran's active service in the Southwest Asia Theater of 
operations, February 1991 to August 1991, during Persian Gulf 
War.  Hence, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable.  

Residuals of a Right Shoulder Separation  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
38 U.S.C. § 1111 (2002).  The presumption of sound condition 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
Verdon v. Brown, 8 Vet. App. 529 (1996).  

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C. §§ 1111, 1137 (2002); 38 C.F.R. § 
3.304(b).  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. § 
3.304(b)(3).

The Board notes that the RO determined that the veteran's 
right shoulder separation existed prior to service.  However, 
the Board is unable to make that determination.  There is no 
indication from the veteran, the service medical records or 
the post service medical records that a right shoulder 
separation existed prior to service.  The veteran does not 
mention an acromion-clavicular separation in his February 
1985 Report of Medical History.  An acromion-clavicular 
separation was not noted on his February 1985 Report of 
Medical Examination, at enlistment.  Therefore, the 
presumption of soundness attaches to the veteran's claim, and 
clear and unmistakable evidence is necessary to rebut the 
presumption.  

On the November 1989 Report of Medical Examination acromion-
clavicular separation was noted in the summary of defects 
section.  The date of the acromion-clavicular separation is 
not recorded.  In the Report of Medical history the veteran 
indicated that that he had acromion-clavicular separation, 
physical therapy and ultrasound in Caracas, but he did not 
state the date of the treatment.  The Board concludes that 
the presumption of soundness is not rebutted with regard to 
the veteran's first period of active duty, May 1985 to March 
1988.  However, the presumption of soundness is rebutted with 
regard to the veteran's second period of active duty, January 
1991 to September 1991.  38 U.S.C. § 1111 (2002).  

The service medical records do not otherwise mention any 
diagnosis of or treatment for residuals of a right shoulder 
separation.  There was no mention of acromion-clavicular 
separation by the veteran or the examiner at the February 
1999 VA examination.  

Consequently, there is no competent evidence of a current 
diagnosis of residuals of a right shoulder separation.  The 
only evidence of the existence of this disability is the 
veteran's written statements and reports to military medical 
examiners.  Because the veteran is a layperson with no 
medical training or expertise, his contentions standing alone 
do not constitute competent medical evidence of a current 
disability.  A lay person can certainly attest to 
observations of symptomatology.  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis as to the cause of the 
claimed symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran has not produced any medical 
evidence that would tend to show presently existing residuals 
of a right shoulder separation.  

In the absence of proof of a present disability there is no 
basis on which to grant service-connection.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of present disability 
there can be no valid claim).  Accordingly, as there is no 
competent medical evidence establishing that the veteran 
currently has residuals of a right shoulder separation his 
claim must be denied.

38 U.S.C. § 5107(b)  

In reaching these decisions the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claims, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service-connection for branchial asthma is 
denied.  

Entitlement to service-connection for extraction of the third 
molars is denied.  

Entitlement to service-connection for umbilical little 
reducible hernia, asymptomatic, is denied.  

Entitlement to service-connection for generalized arthralgia 
due to undiagnosed illness is denied.  

Entitlement to service-connection for residuals of a right 
shoulder separation is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

